/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 29, 2014

                                    No. 04-13-00552-CV

                                HEB GROCERY CO., LLP,
                                      Appellant

                                               v.

                                      Rogelio LOPEZ,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-11065
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice


       The court has considered the appellant's supplemental motion for rehearing en banc, and
the motion is DENIED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court